Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not disclose: A computer-implemented method for managing tenant code for a multi-tenant system in which a first piece of tenant code is received and instrumented tenant code is generated by adding instrumentation code to the first piece of tenant code. The instrumentation code in the instrumented tenant code sends method calls to a service protection controller to enable the service protection controller to track performance of the first piece of tenant code when it is running and responds to instructions from the service protection controller. The service protection controller further determines if the tenant code is misbehaving and the tenant code program is misbehaving when it consumes more memory than it should. The instrumented tenant code is stored in the multi-tenant system. Thereafter, a first method call from the instrumentation code is received in the instrumented tenant code in the multi-tenant system. Then, a time of the first method call from the instrumentation code in the instrumented tenant code is determined. A determination that the tenant code program is misbehaving is based on the time of the first method call from the instrumentation code in the instrumented tenant code and a first response to disable the first piece of tenant code is sent. The first method call is generated by the instrumentation code without responding to a user input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195